Exhibit B
           A            B            C         D                 E                    F                      G
 1   Register Number   Name    Court of   Docket Number   RIS Request Made       Decision             Denial Reason
 2                            FMIE                        Yes                Denied         Does not meet medical criteria

 3                            FIAN                        No

 4                            FRQ                         No

 5                            FINN                        No

 6                            FOHN                        Yes                Denied         Does not meet medical criteria

 7                            FDCD                        No

 8                            FINS                        No

 9                            FILN                        No

10                            FMN                         No

11                            FMIW                        No

12                            FTXN                        No

13                            FMIW                        No

14                            FGAM                        No

15                            FOHN                        No

16                            FPAE                        Yes                Denied         Does not meet medical criteria

17                            FVAW                        No

18                            FMOE                        No

19                            FOKN                        Yes                Denied         Does not meet medical criteria

20                            FILS                        No

21                            FMIE                        No

22                            FWVN                        Yes                Denied         Does not meet medical criteria
23                            FMN                         Yes                Denied         Does not meet medical criteria
24                            FILS                        Yes                Denied         Does not meet medical criteria
25                            FKYE                        No
26                            FALS                        No
27                            FMIW                        No
28                            FVAE                        Yes                Denied         Does not meet medical criteria
29                            FTNE                        No
30                            FNCM                        Yes                Denied         Does not meet medical criteria
31                            FMD                         No
32                            FNYN                        No
33                            FNJ                         No
34                            FOHS                        No
35                            FNCW                        No
36                            FFLN                        No
     A   B          C   D         E            F                         G
37           FVAW           No

38           FINS           No

39           FNYW           Yes       Denied            Does not meet medical criteria

40           FKYW           Yes       Denied            Does not meet medical criteria

41           FWVN           No

42           FNYW           No

43           FWVN           Yes       Denied            Does not meet medical criteria

44           FPAW           No

45           FOHN           No

46           FND            No

47           FINS           No

48           FOHN           No

49           FKYE           No

50           FINS           No

51           FMIE

52           FMIE           Yes       Denied            Does not meet medical criteria

53           FMIE

54           FPAE           No

55           FNCM           Yes       Denied            Does not meet medical criteria

56           FOHN           Yes       Denied            Does not meet medical criteria

57           FMIE           No

58           FILS           No

59           FNYE           No

60           FMIE           No

61           FINS           No

62           FKYW           No

63           FPAM           No

64           FTXN           No

65           FWVS           No

66           FOHN           No        Being Considered Pending further review

67           FPAW

68           FMIE           Yes       Denied            Does not meet medical criteria

69           FWVS

70           FILC           No

71           FMIE           Yes       Denied            Does not meet medical criteria

72           FLAW           No
      A   B          C   D         E            F                    G
73            FMIE           No

74            FOHS           No

75            MAR            No

76            FMIE           Yes       Denied       Does not meet medical criteria

77            FVAW           Yes       Denied       COVID-19 only

78            FILC           Yes       Denied       Does not meet medical criteria

79            FMT            Yes       Denied       Does not meet medical criteria

80            FFLS           No

81            FWVN           No

82            FILC           No

83            FPAW           Yes       Denied       COVID-19 only

84            FPAM           Yes       Denied       Does not meet medical criteria

85            FIAS           No

86            FKYE           No

87            FILN           No

88            FMIW           No

89            FARE           Yes       Denied       Does not meet medical criteria

90            FNCM           No

91            FILS           No

92            FIAN           No

93            FVAW           No

94            FKYW           No

95            FDCS           No

96            FPAW           No

97            FGAN           No

98            FOHN           No

99            FPAW           Yes       Denied       Does not meet medical criteria

100           FNYS           No

101           FPAW           Yes       Denied       Does not meet medical criteria

102           FOHN           No

103           FOHN           No

104           FILN           No

105           FMIW           Yes       Denied       Does not meet medical criteria

106           FINN           No

107           FILN           Yes       Denied       Does not meet medical criteria

108           FOHN           Yes       Denied       Does not meet medical criteria
      A   B          C   D         E            F                    G
109           FMOE           Yes       Denied       Does not meet medical criteria

110           FALS           Yes       Denied       Does not meet medical criteria

111           FGAN           No

112           FPAW           Yes       Denied       Does not meet medical criteria

113           FNJ            No

114           FTNE           No

115           FILS           Yes       Denied       Does not meet medical criteria

116           FOHN           No

117           FNYW           Yes       Denied       Does not meet medical criteria

118           FWIE           No

119           FILS           No

120           FILN           No

121           FINN           No

122           FMIE           No

123           FPAW           No

124           FIAS           No

125           FPAW           No

126           FILN           No

127           FMOW           No

128           FMN            No

129           FARE           Yes       Denied       Does not meet medical criteria

130           FINS           No

131           FOHN           No

132           FND            No

133           FTXS           Yes       Denied       COVID-19 only

134           FOR            No

135           FAZ            No

136           FWVN           No

137           FPAE           Yes       Denied       Does not meet medical criteria

138           FILS           Yes       Denied       Does not meet medical criteria

139           FNCW           Yes       Denied       Does not meet medical criteria

140           FPAW           Yes       Denied       Does not meet medical criteria
141           FNCM           Yes       Denied       Does not meet medical criteria

142           FNYE           No

143           FMN            No

144           FMIE           Yes       Denied       Does not meet medical criteria
      A   B          C   D         E            F                    G
145           FOHN           Yes       Denied       Does not meet medical criteria

146           FINN           Yes       Denied       Does not meet medical criteria

147           FOHN           No

148           FMIW           Yes       Denied       Does not meet medical criteria

149           FFLM           No

150           FMOE           No

151           FILN           Yes       Denied       Does not meet medical criteria

152           FIAS           No

153           FOHS           No

154           FWVS           No

155           FINS           No

156           FMIE           No

157           FOHN           No

158           FINS           No

159           FOHN           No

160           FILN           No

161           FNJ            No

162           FLAE           No

163           FINN           Yes       Denied       Does not meet medical criteria

164           FVAW           No

165           FGAN           No

166           FILC           No

167           FOHS           No

168           FOHN           No

169           FVAW           No

170           FOHS           Yes       Denied       Does not meet medical criteria

171           FINS           No

172           FINN           Yes       Denied       Does not meet medical criteria

173           FIAS           Yes       Denied       Does not meet medical criteria

174           FMOW           No

175           FMIW           No

176           FWIE           Yes       Denied       Does not meet medical criteria

177           FKYW           No

178           FMIE           No        Denied       Does not meet medical criteria

179           FRQ            No

180           FMD            No
      A   B          C   D         E            F                    G
181           FINS           No

182           FWY            Yes       Denied       Does not meet medical criteria

183           FOHN           No

184           FOHN           No

185           FOHS           Yes       Denied       Does not meet medical criteria

186           FTNE           No

187           FMIE           Yes       Denied       Does not meet medical criteria

188           FMIE           No

189           FOHS           No

190           FMIW           Yes       Denied       Does not meet medical criteria

191           FMIE           No

192           FVAE           Yes       Denied       Does not meet medical criteria

193           FKYE           No

194           FMOE           No

195           FMD            No

196           FMIE           No

197           FNYN           No

198           FILC           No

199           FSC            Yes       Denied       Does not meet medical criteria

200           FMD            No

201           FOHN           No

202           FDCS           No

203           FILC           No

204           FNYN           No

205           FVAW           No

206           FINS           Yes       Denied       Does not meet medical criteria

207           FKYE           No

208           FOHS           No

209           FVAE           No

210           FOHS           No

211           FINS           No

212           FOHN           No

213           FOHN           Yes       Denied       Does not meet medical criteria

214           FMN            No

215           FNYS           No

216           FND            No
      A   B          C   D         E            F                    G
217           FKYE           No

218           FNCM           No

219           FWVN           No

220           FIAS           No

221           FOHN           Yes       Denied       Does not meet medical criteria

222           FOHN           Yes       Denied       Does not meet medical criteria

223           FPAE           Yes       Denied       Does not meet medical criteria

224           FKYE           No

225           FMN            No

226           FWAE           No

227           FILC           No

228           FTNE           No

229           FKYE           Yes       Denied       Does not meet medical criteria

230           FDE            Yes       Denied       Does not meet medical criteria

231           FMD            No

232           FOHN           Yes       Denied       Does not meet medical criteria

233           FWIE           Yes       Denied       Does not meet medical criteria

234           FKYE           Yes       Denied       Does not meet medical criteria

235           FMD            Yes       Denied       Does not meet medical criteria

236           FOHN           No

237           FNCE           No

238           FOHN           No

239           FOHN           No

240           FNCM           No

241           FOHN           No

242           FPAE           Yes       Denied       Does not meet medical criteria

243           FMD            No

244           FTNE           No

245           FAZ            Yes       Denied       Does not meet medical criteria

246           FOHN           No

247           FSC            No

248           FKYE           No

249           FNCM           No

250           FMIE           No

251           FTXE           Yes       Denied       Does not meet medical criteria

252           FCAS           No
      A   B          C   D         E            F                         G
253           FMN            No

254           FCAS           Yes       Denied            Does not meet medical criteria

255           FILN           No

256           FFLM           Yes       Denied            Does not meet medical criteria

257           FWVN           No

258           FILN           No        Being Considered Dependant on family responsibility

259           FTXW           No

260           FNM            No

261           FOHN           Yes       Denied            Does not meet medical criteria

262           FOHN           No

263           FMIE           No

264           FWIE           No

265           FKYE           No

266           FTNE           No

267           FILN           Yes       Denied            Does not meet medical criteria

268           FWAW           Yes       Denied            Does not meet medical criteria

269           FWVS           No

270           FKYE           No

271           FMIW           Yes       Denied            COVID-19 only

272           FNYW           No

273           FTNE           No

274           FPAE           No

275           FCAN           Yes       Denied            Does not meet medical criteria

276           FOHN           No

277           FOHS           Yes       Denied            Does not meet medical criteria

278           FNYS           Yes       Denied            Does not meet medical criteria

279           FMIE           No

280           FWVS           No

281           FTNE           Yes       Denied            Does not meet medical criteria

282           FMIE           Yes       Denied            Does not meet medical criteria

283           FPAW           No

284           FDCD           No

285           FKYE           No

286           FKYE           No

287           FILN           No

288           FOHN           No
      A   B          C   D         E            F                        G
289           FDCS           No

290           FPAW           No

291           FMIW           Yes       Denied           Does not meet medical criteria

292           FALN           No

293           FILN           No

294           FILC           No

295           FTNE           No

296           FIAS           No

297           FOHN           Yes       Denied           Does not meet medical criteria

298           FNYW           No

299           FMIW           No

300           FILN           Yes       Denied           Does not meet medical criteria

301           FWVN           No

302           FKYE           No

303           FKYW           No

304           FILC           No

305           FMN            No

306           FMIE           No

307           FOHN           No

308           FNCM           Yes       Denied           Does not meet medical criteria

309           FOHS           No

310           FTXS           Yes       Being Considered Working on release plan

311           FOHS           No

312           FINN           No

313           FMIE           No

314           FOHN           No

315           FTXS           No

316           FNYE           No

317           FILN           No

318           FTNE           No

319           FINN           No

320           FKYE           No

321           FMIE           No

322           FWIE           No

323           FMIW           No

324           FMIW           Yes       Denied           Does not meet medical criteria
      A   B          C   D         E            F                         G
325           FSC            No

326           FPAE           Yes       Denied            Does not meet medical criteria

327           FMIE           Yes       Denied            Does not meet medical criteria

328           FMIE           Yes       Denied            Does not meet medical criteria

329           FCAC           No

330           FINS           No

331           FMN            No

332           FKYE           No

333           FIAS           No

334           FWIW           Yes       Denied            Does not meet medical criteria

335           FINS           Yes       Denied            Does not meet medical criteria

336           FMOW           Yes       Denied            Does not meet medical criteria

337           FMIE           No

338           FTNE           Yes       Denied            Does not meet medical criteria

339           FOHN           No

340           FNYW           No

341           FTNM           No

342           FWVS           No

343           FMD            No

344           FSC            No

345           FNCM           No

346           FNYN           No

347           FOHN           No

348           FALS           No        Being Considered Pending further review

349           FTNE           Yes       Denied            Does not meet medical criteria

350           FOHN           No

351           FVAE           No

352           FIAS           No

353           FPAM           No

354           FPAM           No

355           FINN           No

356           FKYW           No

357           FINS           No

358           FMIE           No

359           FMSS           No

360           FKYE           No
      A   B          C   D         E            F                    G
361           FTNE           Yes       Denied       Does not meet medical criteria

362           FPAE           No

363           FVAE           No

364           FMA            No

365           FCAE           No

366           FOHN           Yes       Denied       Does not meet medical criteria

367           FILC           No

368           FOHN           No

369           FMIW           No

370           FILC           Yes       Denied       Does not meet medical criteria

371           FPAW           No

372           FMIE           Yes       Denied       Does not meet medical criteria

373           FMIE           No

374           FPAW           Yes       Denied       Does not meet medical criteria

375           FINS           No

376           FIAN           No

377           FINN           No

378           FKYE           Yes       Denied       COVID-19 only

379           FMIE           Yes       Denied       Does not meet medical criteria

380           FOHN           No

381           FOHS           No

382           FILS           Yes       Denied       Does not meet medical criteria

383           FILN           No

384           FVAW           Yes       Denied       Does not meet medical criteria

385           FLAW           Yes       Denied       Does not meet medical criteria

386           FMIE           No

387           FLAW           No

388           FVAE           No

389           FPAM           No

390           FKYE           Yes       Denied       Does not meet medical criteria

391           FILC           Yes       Denied       Does not meet medical criteria

392           FTNM           Yes       Denied       COVID-19 only

393           FNCW           No

394           FPAW           No

395           FPAW           No

396           FMIE           No
      A   B          C   D         E            F                    G
397           FMIE           No

398           FINN           No

399           FKYE           Yes       Denied       Does not meet medical criteria

400           FCT            No

401           FOHN           No

402           FILN           Yes       Denied       Does not meet medical criteria

403           FMIE           No

404           FWAW           No

405           FILN           Yes       Denied       Does not meet medical criteria

406           FWIE           Yes       Denied       Does not meet medical criteria

407           FOHN           No

408           FILS           Yes       Denied       Does not meet medical criteria

409           FLAW           No

410           FMIE           No

411           FPAW           Yes       Denied       Does not meet medical criteria

412           FWVS           Yes       Denied       Does not meet medical criteria

413           FOHS           Yes       Denied       COVID-19 only

414           FMOW           No

415           FWVN           No

416           FOHS           No

417           FMIW           No

418           FMIE           Yes       Denied       Does not meet medical criteria

419           FNYW           No

420           FMOE           No

421           FFLS           No

422           FND            Yes       Denied       Does not meet medical criteria

423           FINS           Yes       Denied       Does not meet medical criteria

424           FWIE           No

425           FNCW           No

426           FWVN           No

427           FMIE           No

428           FOHN           No

429           FINS           No

430           FCO            No

431           FPAW           No

432           FFLS           No
      A   B          C   D         E            F                        G
433           FTXW           No

434           FWVS           No

435           FNYW           Yes       Denied           Does not meet medical criteria

436           FMIE           No

437           FOHS           No        Being Considered Working on release plan

438           FFLN           No

439           FTNE           No

440           FOHS           No

441           FFLN           Yes       Denied           Does not meet medical criteria

442           FMN            Yes       Denied           Does not meet medical criteria

443           FOHS           No

444           FWVN           Yes       Denied           Does not meet medical criteria

445           FKYE           Yes       Denied           Does not meet medical criteria

446           FNCE           Yes       Denied           Does not meet medical criteria

447           FOR            No

448           FPAM           No

449           FNYS           Yes       Denied           Does not meet medical criteria

450           FPAW           No

451           FINS           Yes       Denied           Does not meet medical criteria

452           FFLM           No

453           FMIE           No

454           FMIW           No

455           FNCW           Yes       Denied           Does not meet medical criteria

456           FILN           No

457           FWVS           No

458           FMIW           No

459           FOHN           No

460           FOHN           No

461           FTNE           No

462           FOHS           No

463           FWAW           No

464           FWIE           Yes       Denied           Does not meet medical criteria

465           FMIW           No

466           FOHN           Yes       Denied           Does not meet medical criteria

467           FOHN           No

468           FNCW           No
      A   B          C   D         E            F                    G
469           FWIE           No

470           FPAW           Yes       Denied       Does not meet medical criteria

471           FOHS           No

472           FND            Yes       Denied       Does not meet medical criteria

473           FIAN           Yes       Denied       Does not meet medical criteria

474           FPAE           No

475           FINS           No

476           FOHN           No

477           FTNE           Yes       Denied       Does not meet medical criteria

478           FTNE           No

479           FTXN           No

480           FTXW           Yes       Denied       Does not meet medical criteria

481           FOHN           Yes       Denied       Does not meet medical criteria

482           FTXS           No

483           FMSN           No

484           FKYE           No

485           FIAN           Yes       Denied       Does not meet medical criteria

486           FPAW           No

487           FNYW           Yes       Denied       Does not meet medical criteria

488           FDE            No

489           FOHN           No

490           FMIE           Yes       Denied       Does not meet medical criteria

491           FMIE           Yes       Denied       Does not meet medical criteria

492           FFLN           No

493           FSC            No

494           FILN           No

495           FILN           No

496           FOHN           No

497           FMIW           No

498           FILC           No

499           FMIE           No

500           FOHN           Yes       Denied       Does not meet medical criteria

501           FMIW           Yes       Denied       COVID-19 only

502           FOHN           Yes       Denied       Does not meet medical criteria

503           FMIE           No

504           FKYE           No
      A   B          C   D         E            F                    G
505           FMIW           No

506           FTXN           No

507           FILN           No

508           FOHN           No

509           FPAW           No

510           FTNE           No

511           FMIW           No

512           FKYE           Yes       Denied       Does not meet medical criteria

513           FOHN           No

514           FOHS           No

515           FMIE           No

516           FVAE           No

517           FWIW           No

518           FMIE           Yes       Denied       Does not meet medical criteria

519           FILN           Yes       Denied       Does not meet medical criteria

520           FWVN           No

521           FMOW           No

522           FINN           Yes       Denied       Does not meet medical criteria

523           FNYW           No

524           FWVS           No

525           FMIE           No

526           FMIE           No

527           FINS           No

528           FIAS           Yes       Denied       COVID-19 only

529           FILN           No

530           FMIW           No

531           FMIW           No

532           FMIE           Yes       Denied       Does not meet medical criteria

533           FOHS           No

534           FPAW           No

535           FOHS           Yes       Denied       Does not meet medical criteria

536           FNM            No

537           FWVS           Yes       Denied       Does not meet medical criteria

538           FOHN           Yes       Denied       Does not meet medical criteria

539           FNYS           No

540           FOHN           Yes       Denied       Does not meet medical criteria
      A   B          C   D         E            F                         G
541           FOHN           No

542           FWVN           No        Being Considered Pending further review

543           FNYW           No

544           FTNM           No

545           FNYS           Yes       Denied            Does not meet medical criteria

546           FILN           No

547           FOHS           No

548           FMOE           No

549           FMN            No

550           FOHN           No

551           FOHN           Yes       Denied            COVID-19 only

552           FRQ            No

553           FILN           No

554           FNYW           Yes       Denied            Does not meet medical criteria

555           FPAW           No

556           FMD            No

557           FNCE           No

558           FINN           No

559           FMIE           No

560           FILN           Yes       Denied            Does not meet medical criteria

561           FWVS           No

562           FWVN           Yes       Denied            Does not meet medical criteria

563           FOHN           No

564           FNIE           No

565           FNV            No

566           FMIW           Yes       Denied            Does not meet medical criteria

567           FINS           No

568           FINN           No

569           FOHS           No

570           FVAE           No

571           FMT            No

572           FPAW           Yes       Denied            Does not meet medical criteria

573           FMIE           No

574           FINN           Yes       Denied            Does not meet medical criteria

575           FPAW           No

576           FKYE           No
      A   B          C   D         E            F                        G
577           FNCM           Yes       Denied           Does not meet medical criteria

578           FOHS           No

579           FMIW           No

580           FFLM           Yes       Denied           Does not meet medical criteria

581           FWVS           Yes       Denied           Does not meet medical criteria

582           FMD            No

583           FFLS           No

584           FOHS           Yes       Denied           Does not meet medical criteria

585           FMN            Yes       Denied           Does not meet medical criteria

586           FMIE           No

587           FILN           No        Being Considered Working on release plan

588           FIAN           No

589           FMIW           No

590           FVAW           Yes       Denied           Does not meet medical criteria

591           FMD            No

592           FNCM           No

593           FKYW           No

594           FILN           Yes       Denied           Does not meet medical criteria

595           FINN           Yes       Denied           Does not meet medical criteria

596           FINN           Yes       Denied           Does not meet medical criteria

597           FMIW           No

598           FMIW           No

599           FWIE           Yes       Denied           Does not meet medical criteria

600           FOHN           No

601           FNYW           Yes       Denied           Does not meet medical criteria

602           FINN           Yes       Denied           Does not meet medical criteria

603           FMIW           No

604           FIAN           Yes       Denied           Does not meet medical criteria

605           FOHS           Yes       Denied           Does not meet medical criteria

606           FPAE           No

607           FKYE           Yes       Denied           Does not meet medical criteria

608           FPAW           No

609           FMIE           No

610           FTNW           No

611           FOHN           No

612           FNYW           No
      A   B          C   D         E            F                    G
613           FWAE           No

614           FCT            No

615           FVAW           No

616           FPAW           No

617           FVAW           Yes       Denied       Does not meet medical criteria

618           FMIE           Yes       Denied       Does not meet medical criteria

619           FWVS           Yes       Denied       Does not meet medical criteria

620           FILN           No

621           FNCE           Yes       Denied       Does not meet medical criteria

622           FTNE           Yes       Denied       Does not meet medical criteria

623           FILN           Yes       Denied       Does not meet medical criteria

624           FKYE           No

625           FNYS           No

626           FMOW           No

627           FMIE           No

628           FNCW           No

629           FTXS           Yes       Denied       Does not meet medical criteria

630           FINS           No

631           FILN           No

632           FWVN           No

633           FOHS           No

634           FMIE           No

635           FND            No

636           FOHS           No

637           FOHN           No

638           FVAE           Yes       Denied       Does not meet medical criteria

639           FILC           No

640           FSC            No

641           FILC           Yes       Denied       Does not meet medical criteria

642           FWIE           Yes       Denied       COVID-19 only

643           FMIE           No

644           FME            No

645           FMIE           No

646           FNYS           No

647           FMIE           No

648           FNYW           No
      A   B          C   D         E            F                    G
649           FOHN           Yes       Denied       Does not meet medical criteria

650           FWIW           No

651           FOHN           No

652           FMIE           No

653           FOHS           Yes       Denied       Does not meet medical criteria

654           FND            Yes       Denied       Does not meet medical criteria

655           FNYW           Yes       Denied       Does not meet medical criteria

656           FVAE           Yes       Denied       Does not meet medical criteria

657           FILN           No

658           FOHN           No

659           FFLM           No

660           FFLN           No

661           FMIW           No

662           FMIE           No

663           FDCD           No

664           FSC            Yes       Denied       Does not meet medical criteria

665           FMIW           No

666           FGAS           Yes       Denied       Does not meet medical criteria

667           FOHS           No

668           FRI            No

669           FMIE           Yes       Denied       Does not meet medical criteria

670           FNCE           No

671           FMOW           No

672           FWVN           Yes       Denied       Does not meet medical criteria

673           FTNE           Yes       Denied       Does not meet medical criteria

674           FOHN           No

675           FMIE           No

676           FTNE           Yes       Denied       Does not meet medical criteria

677           FOHN           No

678           FILC           No

679           FINS           Yes       Denied       Does not meet medical criteria

680           FWVN           No

681           FILS           Yes       Denied       Does not meet medical criteria

682           FKYE           No

683           FOHN           No

684           FFLN           No
      A   B          C   D         E            F                    G
685           FLAE           No

686           FILS           No

687           FILC           Yes       Denied       Does not meet medical criteria

688           FKYE           Yes       Denied       Does not meet medical criteria

689           FINS           No

690           FKYE           No

691           FVAW           Yes       Denied       Does not meet medical criteria

692           FMD            No

693           FNCW           No

694           FPAW           Yes       Denied       Does not meet medical criteria

695           FMIE           No

696           FMIE           Yes       Denied       Does not meet medical criteria

697           FMIE           Yes       Denied       Does not meet medical criteria

698           FMIE           No

699           FMIE           No

700           FOHN           Yes       Denied       Does not meet medical criteria

701           FMIE           No

702           FKYE           Yes       Denied       Does not meet medical criteria

703           FMIE           No

704           FMN            No

705           FMN            No

706           FIAS           No

707           FOHS           No

708           FOHN           No

709           FOHS           No

710           FVAE           No

711           FWVN           No

712           FKYE           No

713           FNCE           No

714           FMIW           No

715           FMIE           No

716           FOHN           No

717           FMIW           No

718           FWVS           No

719           FILC           No

720           FWVN           No
      A   B          C   D         E            F                    G
721           FWIW           No

722           FWVN           Yes       Denied       Does not meet medical criteria

723           FOHS           No

724           FOHN           No

725           FIAS           No

726           FNYS           Yes       Denied       Does not meet medical criteria

727           FMIE           No

728           FFLM           No

729           FKYE           No

730           FKYE           No

731           FFLM           No

732           FNYN           No

733           FINS           No

734           FNCM           Yes       Denied       Does not meet medical criteria

735           FINN           No

736           FOHS           No

737           FOHS           Yes       Denied       Does not meet medical criteria

738           FTXW           No

739           FDCS           No

740           FWIW           No

741           FPAW           No

742           FINN           No

743           FINN           No

744           FPAW           No

745           FMIE           Yes       Denied       Does not meet medical criteria

746           FMIE           No

747           FOHN           No

748           FWIE           Yes       Denied       Does not meet medical criteria

749           FMIE           No

750           FMIE           No

751           FMIE           Yes       Denied       Does not meet medical criteria

752           FOHS           No

753           FKYE           No

754           FMIE           No

755           FNM            No

756           FMIW           No
      A   B          C   D         E            F                    G
757           FIAS           No

758           FTNE           No

759           FRQ            Yes       Denied       COVID-19 only

760           FMIW           Yes       Denied       Does not meet medical criteria

761           FOHN           No

762           FOHN           Yes       Denied       Does not meet medical criteria

763           FVAW           Yes       Denied       Does not meet medical criteria

764           FND            No

765           FTNE           No

766           FILC           No

767           FMIE           No

768           FMIW           No

769           FILN           No

770           FMIE           No

771           FNJ            No

772           FIAN           Yes       Denied       Does not meet medical criteria

773           FKYE           Yes       Denied       Does not meet medical criteria

774           FMA            No

775           FILN           No

776           FOHS           Yes       Denied       Does not meet medical criteria

777           FIAS           No

778           FILS           No

779           FINS           No

780           FVAW           No

781           FOHS           No

782           FMIE           Yes       Denied       Does not meet medical criteria

783           FNCM           Yes       Denied       Does not meet medical criteria

784           FOHN           Yes       Denied       Does not meet medical criteria

785           FKYE           No

786           FMT            No

787           FMIE           Yes       Denied       Does not meet medical criteria

788           FMN            No

789           FKYE           No

790           FOR            No

791           FTNE           No

792           FWVS           No
      A   B          C   D         E            F                    G
793           FNYN           Yes       Denied       COVID-19 only

794           FMD            No

795           FOHS           Yes       Denied       Does not meet medical criteria

796           FMIE           Yes       Denied       Does not meet medical criteria

797           FMIE           No

798           FILS           No

799           FINS           No

800           FMN            Yes       Denied       Does not meet medical criteria

801           FWVS           Yes       Denied       Does not meet medical criteria

802           FKYW           No

803           FILN           Yes       Denied       Does not meet medical criteria

804           FPAW           Yes       Denied       Does not meet medical criteria

805           FTNE           No

806           FILN           Yes       Denied       Does not meet medical criteria

807           FOHN           No

808           FOHS           Yes       Denied       Does not meet medical criteria

809           FOR            No

810           FINN           No

811           FOHN           No

812           FPAW           Yes       Denied       Does not meet medical criteria

813           FILN           Yes       Denied       Does not meet medical criteria

814           FNYS           No

815           FMN            No

816           FIAN           No

817           FPAM           Yes       Denied       Does not meet medical criteria

818           FAK            No

819           FKS            No

820           FPAW           No

821           FTNE           Yes       Denied       Does not meet medical criteria

822           FPAW           No

823           FMOW           No

824           FWVS           Yes       Denied       Does not meet medical criteria

825           FNYN           Yes       Denied       Does not meet medical criteria

826           FMIE           No

827           FRI            Yes       Denied       Does not meet medical criteria

828           FNCW           No
      A   B          C   D         E            F                    G
829           FMIW           No

830           FALM           No

831           FFLM           No

832           FOHN           Yes       Denied       Does not meet medical criteria

833           FOHN           No

834           FMIE           Yes       Denied       Does not meet medical criteria

835           FILN           No

836           FINS           No

837           FFLN           No

838           FDE            No
